 452DECISIONS OF. NATIONAL LABOR RELATIONS. BOARDFleming Manufacturing Company, Inc.andInternational Associ-ation of Machinists,AFL-CIO.Case No. 14-CA-1531. Novem-ber 12, 1957DECISION AND ORDEROn April 9, 1957, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter--mediate Report attached hereto.Thereafter the Respondent filed.exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board;has delegated its powers in. connection with this case to a three-member panel [Members Rodgers, Bean, and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. -The Board has considered the Inter-mediate Report, the exceptions, the briefs, and the entire record`.iiithis case, and hereby adopts the findings,' conclusions, and recom_mendations 2 of.the Trial Examiner. .ORDER..Upon the entire record. in this case, and pursuant to Section 10:(c),of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that; the -Respondent, Fleming Manufacturing:Company, Inc.-, -Cuba,' Missouri;, its officers, agents, successors, and;assigns, shall:1.Cease and desist from:(a)Making unilateral' changes in the hours of 'employment andschedule of work or other terms and conditions of employment, with-:out first consulting the International Association of Machinists, AFL-.CIO, or in any other similar or. related manner refusing to. bargaincollectively with the aforenamed Union as the exclusive bargainingagent of all production and maintenance employees at its Cuba,Missouri, plant, excluding office clericals, guards, watchmen, professionals, and, supervisors as defined in the Act.1TheTrialExaminerfound thatForeman Siglerprohibited employees from, andthreatened employeesfor, engaging in union talk duringworking time, and, that the Re-spondentthereby violated the Act.We do not adoptthese findingsas the testimony per-taining to the incident in question is ambiguous and conclusionary in form.In the absence of exceptionsfrom the General Counsel, we adopt, without necessarilyapproving,the TrialExaminer'srecommendationthat the Respondent not be orderedto restorethe discriminatorily changedworkscheduleand the discriminatorily abolishedPaid coffee periods with free coffee.119 NLRB No. 55. FLEMING MANUFACTURING COMPANY, INC.453(b)Discouraging membership in the above-named Union, or inany other labor organization of its employees, by discriminating withrespect to its employees'terms.and conditions of employment.(c) Interrogating employees concerning their feeling and attitudetoward the Union and their position with respect to a scheduledBoard electionin a mannerconstituting interference,restraint, andcoercion in violation of Section 8 (a) (1) of the Act.(d)Promising benefits to employees for voting against the Union,threatening employees with economic reprisals and loss of benefits if.or because, the Union was designated as bargaining representative,and imposing economic reprisals against its employees. for desig-nating the Union as such representative.(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of. their right to self-organization, toform, join, or assist the aforesaid labor organization, or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposeof, collective 'bargaining or other mutual aid or' protection, or to re-frain'-from any or all of such activities, except to the extent that suchright may be affected by an agreement requi'ring' membership in alabor organization as a condition of employment as authorized in Sec-tion 8 (a) (3) of the Act..2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the International As-sociation of Machinists, AFL-CIO, as the exclusive representative ofall employees in the above-described appropriate unit with respect tothe hours of employment, the schedule of work, coffee breaks, and theservice of free coffee.. (b)Make whole all employees, in the manner set forth in the sec-tion of the Intermediate Report entitled "The Remedy," for any loss ofpay they may have suffered by reason of the Respondent's discrimina-tory reduction of the workweek.,(c)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amounts of back pay dueunder the terms of this Order.-(d)Post at its plant in Cuba, Missouri, copies of the notice at-tached hereto marked "Appendix." 3 Copies of said notice, to be fur-nished by the Regional Director for the Fourteenth Region, shall,after being signed by the Respondent's authorized representative, be3 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDposted by the Respondent immediately upon receipt thereof and main-tained by it for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for the Fourteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent engaged in unfairlabor practices by discharging Raymond Richardson and by other con-duct as to which no violations have been found.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT make unilateral changes in the hours of employ-ment and schedule of work or other terms and conditions of em-ployment, without. first consulting the International AssociationofMachinists,AFL-CIO, or in any other similar or relatedmanner refuse to bargain collectively with the aforesaid Union asthe exclusive representative of all our employees in the appro-priate unit described below.WE WILL NOT discourage membership in the above-namedUnion, or in any other labor. organization of our employees, bydiscriminating with respect to our employees' terms and condi-tions of employment.WE WILL NOT interrogate our employees concerning their feel-ing and attitude toward the Union and their position with re-spect to a scheduled Board election in a manner constitutinginterference, restraint, and coercion in violation of Section 8 (a)(1) of the Act.WE WILL NOT promise benefits to employees for voting againstthe Union, nor threaten employees with economic reprisals andloss of benefits if, or because, the Union was designated as bar-gaining representative, nor impose economic reprisals against ouremployees for designating the Union as such representative.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist the above- FLEMING MANUFACTURING COMPANY, INC.455named or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from engaging in anyor all such activities,except to the extent that such rights may beaffected by an agreement requiring membership in a labor organ-ization as a condition of employment in conformity with Section8 (a) (3) of the Act.EVE WILL make whole our employees for any loss of pay sufferedby them as a result of our discriminatory reduction of the work-week.WE WILL, upon request, bargain collectively with the Interna-tional Association of Machinists,AFL-CIO,as the exclusive rep-resentative of all our employees in the appropriate unit hereindescribed with respect to the hours of employment,the schedule ofwork, coffee breaks, and the service of free coffee.The bargainingunit is:All production and maintenance employees at our Cuba,Missouri,plant, exclusive of office clericals,guards, watch-men, professionals,and supervisors as defined in the Act.FLEMING MANUFACTURING COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remainposted for 60 days from the datehereof,and must not be altered,defaced, orcovered byany other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges duly filed by International Association of Machinists, AFL-CIO,herein called the Union, the General Counsel of the National Labor RelationsBoard, herein called the General Counsel and the Board, respectively, by theRegionalDirector for the Fourteenth Region (St. Louis, Missouri), issued hiscomplaint, dated December 19, 1956, against Fleming Manufacturing Company,Inc.,herein called the Respondent.With respect to the unfair labor practices,the complaint alleges, in substance, that (1) Since on or about July 16, 1956,the Union has been the exclusive collective-bargaining representative in an appro-priate unit of production and maintenance employees at Respondent's plant, locatedatCuba, Missouri; (2) during the period from July 17 to 30, 1956, Respondentrefused to bargain collectively with the Union as said exclusive representative bycutting and changing the hours of work and discontinuing the morning coffeebreak, all-without notice to or consultation with the Union, by discharging employeeRaymond Richardson, and by the conduct of Foreman Sigler in threateningemployees with discharge and other economic retaliation for engaging in unionactivity; (3) the Respondent engaged in the foregoing conduct for the purposeof retaliating, and in reprisal, against its employees for exercising rights guaranteedby the Act; (4) Respondent discharged employee Raymond Richardson on July30, 1956, because its employees had engaged in the exercise of rights guaranteedby Section 7 of the Act; (5) Superintendent McClelland interrogated employeesabout their union activities and threatened to discharge an employee when heindicated his support for the Union; (6) Foreman Sigler on certain specified dates 456DECISIONSOF NATIONALLABOR RELATIONS BOARDthreatened employees with cutting the working hours, eliminating the coffee break,discharge,and other acts of reprisal because the employees exercised rightsguaranteed by Section 7 of the Act; and (7) by the foregoing conduct Respondenthas engaged and is engaging in unfair labor practices within the meaning of Section8 (a) (1), (3), and (5) and Section 2 (6) and (7) of the National LaborRelations Act, as amended, 61 Stat. 136, herein called the Act. In its duly filedof work and eliminated the coffee break; denied that such conduct constituted arefusal to bargain but affirmatively alleged that such changes were necessary andjustified as a matter of business economics and to avoid layoffs; denied the com-mission of any unfair labor practices; and affirmatively alleged that RaymondRichardson was discharged for cause.Pursuant to due notice, a hearing was held on February 18 and 19, 1957, atSteelville,Missouri.All parties were represented at the hearing and afforded fullopportunity to be heard, to examine and cross-examine witnesses, to introducerelevant evidence, to present oral argument at the close of the hearing, and there-after to file briefs as well as proposed findings of fact and conclusions of law.The Respondent's motion to dismiss the complaint, made at the conclusion of thehearing and upon which -I reserved ruling, is disposed of in accordance with thefindings of fact and conclusions of law made below. Subsequent to the hearing,the General Counsel and the Respondent filed briefs, which I have fully considered.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT 1The -Respondent is, and has been at all times material hereto, a Missouri cor-poration with its principal place of business at Cuba, Missouri, where it is engagedin the manufacture of concrete blockmaking machinery and plant equipment.During the calendar year 1955, the Respondent, in the course and conduct of itsbusiness operations, shipped directly from points within the State of Missourito, points outside the State of Missouri goods valued in excess of $50,000.Upon the basis of the above admitted facts, I find that the Respondent is, andatall times relevant hereto was, engaged in commerce within the meaning. ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent and the General Counsel stipulated,and I find, that InternationalAssociation of Machinists,AFL-CIO,is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction: the issuesBy a letter, received by the Respondent on June 30, 1956, and signed by UnionBusinessAgentWhitson, the Union informed the Respondent that a majorityof its employees in a production and maintenance unit had authorized the Unionto. represent them for collective-bargaining purposes, and requested a meeting forthe purpose of negotiating a collective-bargaining agreement.About the sametime the Union filed with the Board's Regional Office a petition for certificationas the collective-bargaining representative of the Respondent's employees in sucha unit.On July 5, 1956, J. Marvin Krause, the Respondent's counsel, met withUnion Business Agent Whitson at the Board's Regional Office in St. Louis, Missouri,and a consent-election agreement was executed, providing for the holding of anelection by the Board on July 16, 1956.The Union won the election and onJuly 24, 1956, was certified by the Regional Director as the exclusive bargainingrepresentative of the Respondent's employees in a production and maintenance unit.After the Union won the election,but before receiving the Regional Director'scertificate,Manager McClelland admittedly, without notice to or consultation withthe Union,changed and reduced the hours of work and eliminated the coffee break,unilateral conduct which the General Counsel contends constituted an unlawfulrefusal to bargain.The General Counsel contends, as the complaint alleges, thatboth before and after the election the Respondent, through its Plant Manager1The findings in this section are based on the allegations in the complaint and admissionsIn Respondent's answer. FLEMING MANUFACTURING COMPANY,INC.457McClelland and Foreman Sigler,engaged in unlawful conduct by interrogating andmaking threatening and coercive statements to employees and by discharging em-ployee Richardson on July 30, 1956.The General Counsel also contends, as thecomplaint further alleges, that the Respondent's unlawful conduct after the election,including the discharge of Richardson,was in retaliation or reprisal against theemployees for selecting the Union as their collective-bargaining representative andfor the purpose of undermining the Union's majority status.The Respondent con-tends that: The reduction and changes in hours, as well as the elimination ofthe coffee break, were dictated by business considerations; Foreman Sigler is nota supervisor whose conduct is imputable to Respondent; in any event, any state-ments by Sigler and McClelland constituted permissible expressions of free speechnot violative of the Act; and Richardson was discharged for inefficiency and improperwork.Iwill first treat with the issue of the supervisory status of Foreman Sigler andForeman Brady, to whom some of the unlawful statements are claimed to havebeen made by Sigler.B. Supervisory status of Foremen Sigler and Brady 2The General Counsel contends that William Sigler, foreman of the subassemblydepartment, is a supervisor within the meaning of the Act, and that Joseph Brady,machine-shop foreman, is not a supervisor within the meaning of the Act.TheRespondent contends that Sigler and Brady have the same authority and that neitheris a supervisor within the meaning of the Act.The Respondent manufactures concrete block machinery and plant equipment.K. R. McClelland, plant manager, is in overall charge of all production, engineering,and service.He has an office in the engineering department and divides his timeequally between the engineering and production departments.He is the only oneat the plant with the authority to hire and discharge employees.The productionwork is performedin onelarge open room with no physical partitions.Respondentemploys approximately 32 production and maintenance employees, with 12 to 15employees in the subassembly department under Foreman Sigler, the largest depart-ment in the plant.Various operations are performed in the subassembly depart-ment,such as sawing,burning, grinding,drilling, and welding.Sigler,who is incharge of all the operations in this department,assigns the work and directs andplaces the men within his department.He exercises his independent judgmentin determiningwhere the employees are needed and where they can best work inhis department.In the exercise of this function, he has the authority to, and does,transfer the men to various jobs within his department. If the foreman of anotherdepartment makes a request of Sigler for the use of a welder,Sigler is the onewho decides which specific welder to release.He also has the authority to grantleaves of absence to employees in his department for a temporary period of time,and to adjust grievances of employees in his department involving conditions ofemployment,except that he may not discharge an employee.Sigler testified that it is part of his job to keep the production in his departmentgoing.If necessary,he will train or instruct an employee,or help out by doingsome production work himself,as he is qualified to perform all the operations inthe department.However, no specific production work is assigned to Sigler, and,unlike the employees in his department, Sigler does not fill out a job card whenhe does production work. Sigler receives $2 an hour, which is more than is paidto anyone in his department, the lowest being $1.20 an hour.Joseph Brady is foreman of the machine-shop department, which has only twoother employees.There are two lathes and a shaper in this department.LouieEzell operates the shaper; Howard Summers operates the smaller lathe; and Bradyoperates the larger lathe.Unlike Sigler, Brady is a full-time production worker.He sets up his own lathe just as Summers does in connection with his lathe.LikeSummers and Ezell and the other production workers, but unlike Sigler, Bradyuses a job card on which he records the time he starts and completes every job onwhich he works.On occasion, when Ezell or Summers runs out of work, Bradywill tell them what to do next.He has never transferred anyone within his depart-ment and has never been informed that he had such authority.The work in thisdepartment is more specialized and precise,requires greater skill, and is generallyhigher paid.Brady has been a machinist since 1937 and receives $1.80 an hour;while Summers, who operates the smaller lathe, receives $1.50 an hour.9 The factual findings in this section are based on evidence and testimony which is:either admitted,undenied,or mutually consistent. 458DECISIONSOF NATIONALLABOR RELATIONS BOARDThe machine-shop department is located right next to Sigler's department. Siglertestified that when he receives the work orders that come into his department, "Iissue the orders out to Brady and all the different men that come in there."WhenPlantManager McClelland prepared a list of the production and maintenance em-a list of Respondent's Attorney Krause, he included the name of Joseph Brady butnot of William Sigler.The employees also regarded Brady as a rank-and-fileemployee, as evidenced by their selection of Brady as one of the employee repre-sentatives on the shop committee which at one time functioned at the plant.Upon the basis of the foregoing and the entire record considered as a whole, Ifind that William Sigler has the authority, in the interests of the Respondent, totransfer, assign, responsibly direct, and adjust the grievances of, other employees,and that the exercise of such authority is not of a mere routine or clerical nature,but requires the use of independent judgment.On each of the foregoing grounds,I find that William Sigler is a supervisor within the meaning of Section 2 (11)of the Act.Unlike Sigler, Joseph Brady works as a full-time production worker in the samemanner as the other production workers. Plant Manager McClelland admittedthat at the time he appointed his foremen, he did not tell them exactly what theirauthority would be.The record shows that Brady does not exercise the authorityexercised by Sigler.The two men working with Brady are skilled employees,performing specialized work, with little need for supervision.Brady's higher paymay be accounted for by the fact that he operates the larger lathe and is an ex-perienced machinist of about 20 years' standing.Any direction which Brady mayon occasion give the other two employees appears to be of a routine nature.Uponthe basis of the entire record considered as a whole, I am convinced and find thatJoseph Brady does not possess any of the attributes of a supervisor set forth inSection 2 (11) of the Act.3C. Interference, restraint, and coercion1.PlantManager K. R. McClellandDuring the week preceding the union election of July 16, 1956, Plant ManagerMcClelland admittedly called a number of employees individually into his office.and interrogated them about their feelings and attitude toward the Union and theimpending election.During these interviews McClelland had in his possession asheet of paper, containing two columns of names of Respondent's employees.Heexplained to the employees that one column contained the names of employeeswho, he believed, were in favor of the Union; and the other column contained thenames of employees who, he believed, were opposed to the Union or as to whoseattitude he was uncertain.The sheet contained a total of more than 15 names.'McClelland admitted that he did not have an independent recollection of justwhat he said to each employee and that he may have made different statements todifferent employees.He further testified that, in substance, he asked the employeehow he felt "about the election coming up or about the Union"; expressed the viewthat the Company did not have as much money for pay increases as he would liketo give but that they were doing "pretty well" with what he had and would appre-ciate it if he could think that the employee "was on our side in this affair"; thathe tried to show the employee, who he thought was "uncertain or amenable," that"we would rather not have the Union," and that he told them he "had an idea astowho was for the Union and it looks like there was more on the other side thatdon't favor the Union."When asked if he was campaigning for the Company, hereplied, "Yes, you could put it that way."aThere is testimony in the record that on one occasion shortly after McClelland begantowork for the Respondent. Brady told McClelland that he could no longer work withCampbell, who was operating the shaper at that time, and that McClelland gave Campbellthe choice of resigning or being discharged.Brady made no recommendation to McClellandat that time.There is also testimony than on another occasion, Sigler recommended thatLouie Ezell, the shaper operator, be discharged : that Brady argued against Ezell's dis-charge ; and that McClelland told Sigler he could not follow his recommendation becauseEzell was not in Sigler's department. In my opinion, the foregoing evidence is insufficientto warrant or support a finding that Joseph Brady has the authority effectively to recom-mend the discharge or retention of other employees so as to render him a supervisorwithin the meaning of Section 2 (11) of the Act. FLEMING MANUFACTURING COMPANY, INC.459In connection with these individual interviews, employees Samuel Lloyd Cantley,Estel R. Ware, and Hoyt Hughes credibly testified, without contradiction, as follows:On Monday morning, July 9, 1956, Foreman Sigler told Cantley that PlantManager McClelland wanted to see him in his office.McClelland wanted to knowhow Cantley "stood on this Union." Cantley replied that he intended to "go alongwith the boys."McClelland showed Cantley a list of names that were for theUnion and a list against the Union; the shortest list contained the names of thosein favor of the Union.Cantley asked McClelland, "Why call me in?"McClellandreplied, "Because we want to keep you, Sam." In response to Cantley's query astowhether he would be discharged for joining the Union, McClelland replied inthe negative.At that point the coffee bell rang, and Cantley left McClelland's-office.About 9:30 in the morning on the Monday or Tuesday preceding the election,McClelland called Estel Ware into his office, showed him a sheet of paper con-taining two lists of names, told him which column was for the Union and which-column was against the Union, and asked where he stood on the Union.About.5or 6 names in the column in favor of the Union, including that of Joseph Brady,were underlined in red pencil.McClelland stated that the union men were thehighest paid and wrote down the salaries of those whose names were underlinedin red pencil.Cantley's name appeared in the column against the Union . McClel-land put a check beside Cantley's name and stated that he was the only one they had.any doubt about.However, Ware's name appeared in both columns.McClelland.askedWare in which column he wanted his name left.Ware left the office withoutcommitting himself.Hoyt Hughes was called into McClelland's office about July 10 or 12.McClellandaskedHughes, "What are the boys going to do about the Union around here?"Hughes replied, "I guess they are going to organize a union."McClelland thenasked, "What are you going to do about it?"Hughes stated, "I guess I will votewith the men."McClelland told him that "I think you are doing wrong," and-showed him the list of names that were for the Union and the list against theUnion.When Hughes asked why some names were in both lists, McClellandstated that that was the way "he wrote them down."McClelland testified that the reason he interrogated the employees in the abovemanner was that he wanted to find out if there were enough men in the plant infavor of an election.He admitted that he was not aware of the Union's letterclaiming majority representation, but that he knew that the Union "had been certifi-cated for election, that an election was O. K.'d and granted."Thus, the interro-gation cannot be explained as an understandable desire to ascertain the Union'smajority status before entering into collective-bargaining negotiations 4Nor canitbe explained as an effort to prepare for any litigation, as no litigation was pendingor threatened.No useful purpose could be served by. merely ascertaining whethersufficient employees favored the Union to warrant an election as McClelland ad-mittedly knew that the Board had already approved an election.5 The nature of the.inquiries and statements made by McClelland clearly shows that his purpose wasto ascertain the voting intentions of the employees, to identify the union adherents,to foster the impression that management knew which employees were for oragainst the Union, and to intimidate the employees into voting against the Unionin the forthcoming election.Conducted in the confines of his office by the Re-spondent's highest representative at the plant who had the exclusive power of hiringand firing, such planned and systematic individual interrogation, during whichmanagement's opposition to the Union was revealed and the employee was re-quested to disclose his position with respect to the forthcoming election and his.attitude and feeling toward the Union, reasonably tended, under all the circumstances,to interferewith, restrain, and coerce the employees in the exercise of theirstatutory rights, in violation of Section 8 (a) (1) of the Act.6Especially is suchconduct violative of Section 8 (a) (1) of the Act, in view of Respondent's otherunfair labor practices, herein found.?4Blue Flash Express,Inc.,109 NLRB 591.sMoreover,the Board has long and consistently held that whether a union has a sufficientshowing of interest to warrant an election is solely a matter for administrative determina-tion by the Board and not litigable by any party.6 See, e. g.,anion News Company,11.2NLRB 420, 423-424 ;Franchester Corporation,110 NLRB 1391.7 See,e.g.,LienMillsCompany,116 NLRB 96;Cranston PrintWorksCompany,115NLRB 537, 538. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find thatthe record does not support the allegation in the complaint,thatMc--Clelland threatened to discharge an employee when he indicated his support forthe Union.Accordingly,Iwill recommend dismissal of this allegation.2.Foreman William SiglerBefore the union election of July 16, 1956, Respondent'semployees admittedlyworked a 9-hour day, 5 days a week, from 7 a. m. to 12 noon and from 12:30to 4:30 p. m., with a half-hour lunch period from 12 to 12:30 p. m. There wasalso a 10-minute coffee break in the morning from 9:30 to 9:40 when the employeescongregated in the plant vestibule and, on paid time, were served coffee with milkand sugar,admittedly free of charge.The employees were also working a con-siderable amount of overtime,evenings and Saturday mornings.a.Before the electionof July 16,1956(1)Threatsof reprisal and promises of benefitDuringJuly beforethe election, Sigler came to Joseph Brady's machine duringworking hours and toldhim that if the Union.got in,"the coffee break be cut out,the hours would be cut to eight hours a day,and that there would be no overtime."On Saturday afternoon,July 7, Sigler and his wife visited the home of SamuelLloyd Cantley,employed as a welder at Respondent'splant for about 3 years.During the course of his visit,Sigler stated that he came to "help work this thingup"; that Cantley did as much work as any two men in the plant;and that Cantleydeserved to earn more money but would not get it unless he "agreed to go along withus."Cantley made no commitment.He and Sigler never visited each other's homeeither before or after this incident.On the morning of July 9 when Sigler toldCantley that Plant Manager McClelland wanted to see him in his office where hewas interrogated,as previously found,Sigler alsotold Cantley that "if they had- aunion in there we wouldn't have any more coffee breaks and we wouldn'tgetanymoreovertime."Abouta week before the election,Sigler told employee Estel Ware atthe latter'sworkbench that if the Union got in, there would be no more coffeebreak and the plant would be put on a 40-hour-week basis.One day in July,Sigler met employee Hoyt Hughes at the water fountain after quitting time and asked,"What is going on here about this union business?"When Hoyt stated that he"guess[ed] they are trying to organize the Union,"Sigler replied,"they are goingto be sorry. . .no overtime,no more coffee break, no more 45 hours a week."At a meeting of the employees called at the plantby theRespondent during workinghours on Friday, July 13, officials of the Respondent told the employees that theydid not want or need a union and pointed out the benefits the employees had re-ceived in the past without a union,as hereinafter found in more detail.After theemployees had left the meeting,Harold Steel, employed.by the Respondent forabout 4 years, was talking to Sigler.The Respondent'sVice President-Schreiter,who had addressed the employees at the meeting, - was also present and stated that"if the Union came in and got tough with the Company the Company was goingto get tough with the Union."Sigler added that"it'd be damned tough on the men."The above findings are based on the testimony of employees Brady, Cantley,Ware, Hughes, and Steel.William Sigler has been employed by the Respondent invarious capacities for about 12 years, the last 2 years as foreman of the subassemblydepartment.He has known Mr. Fleming,Respondent's president,during that en-tire period.Sigler admitted that he has no use for unions, that he has strongfeelings on the subject.and that "I have thrown a few hints that I didn't likethem."He also admitted that one day on the dock during a rest period, he toldBrady that "maybe they will take the coffee break away from us and the coffee."He admitted that he visited Cantley's home on Saturday afternoon,July 15, butclaimed that it was after the election.According to Sigler, he told Cantley thathe did not know "what is going to become of it," that the"men can do what theywant to"; but that he did not think "that is going to work out."He deniedtelling any employee that he was going to beat the Union and make it tough onthe men,but did not deny having made the statements attributed to him by employeesWare and Hughes and by employee Cantley on the morning of July 9.Sigler testified in a blustering manner and did not impress me as a credible witnessby his demeanor on the stand.Under all the circumstances,and in view of Sigler'sadmissions, I credit the testimony of Brady, Cantley, Ware, Hughes, and Steel, and FLEMING MANUFACTURING COMPANY, INC.461find that Sigler made the statements attributed to him on the occasions to whichthese witnesses testified.I find that in July,-before the Board election scheduledfor July 16,Foreman Sigler told employees that the coffee break and overtimework would be eliminated and the workweek reduced from 45 to 40 hours if theemployees selected the Union as their bargaining representative.With respect tothe incident at Cantley's home, I find, under all the circumstances disclosed by therecord and in view of Sigler'sthreat to Cantley the following Monday, thatSigler promised Cantley more pay if he would agree to side with the Respondent inthe forthcoming election.2.Prohibiting union talk on company timeWhile employee Harold Steel was at his machine during working time,he noticeda bulletin being posted on the bulletin board and asked Sigler,his foreman, whohappened to be near him, what the bulletin was about.Sigler did not answerhim.Steel'smachine was not running at the time because he was in the processof getting some tools from his toolbox in connection with his work. Steel noticedthat employee Bud Ware was looking at the bulletin board.When Ware proceededto get some tools at the tool cabinet located behind Steel's machine,Steel askedWare about the bulletin.Ware stopped momentarily, told Steel it was about theunion election being scheduled for the following Monday, and walked on to thetool, cabinet.Immediately thereafter,Sigler "bawled"Steel out "for talking unionin the plant" and "threatened"Steel or anyone else that was "talking union in theshop."This momentary incident did not interfere with anyone's production.Priorto this time Sigler had never told Steel to stop talking during working hours.The foregoing is based on the credible testimony of employee Harold Steel.Siglerdenied threatening to discharge Steel or anyone else for talking about the Unionon company premises.He testified that on the occasion in question Steel'smachinewas shut down,and that he told Steel to "break it up until after work hours" be-cause they were holding up production.As previously found,I do not regard Sigleras a credible witness. I credit Steel's version of this incident and find that Siglerprohibited Steel from talking about the Union during working time and threatenedhim or any other employee'for engaging in union talk during working time. I fur-ther find that it was clearly apparent that the brief conversation between employeesSteel and Ware did not interfere with their work.On the other hand, not only did Foreman Sigler engage in anti-union talk to em-ployees during working time,as herein found, but higher management representa-tives deliberately interrupted production to campaign against the Union during work-ing time.Thus, as previously found,PlantManager McClelland called individualemployees away from their work into his private office where he interrogated themabout the Union and admittedly campaigned for the company in the impending elec-tion.Also, on the Friday afternoon preceding the election scheduled for the follow-ingMonday,Vice President Schreiter came to Estel Ware's workbench and askedwhat he thought about the Union.When Ware replied that he did not know,Schreiter stated, "I can tell you one thing.if the plant goes union,.therewon't be any stock parts made in the winter time" and that"the shop wouldn't gomore thanfortyhours a week." 8About 4p.m. that same afternoon,managementstopped production and requested the employees to assemble in the vestibule where,on paid time,they were served free coffee, beer,and Coke and were addressed byMcClelland, Vice President Schreiter,and T.A.. Donihee, Respondent's secretaryand sales manager,on the Company'sposition on the Union and the forthcomingelection.Donihee spoke first.He told the employees that he saw no need for aunion;.pointed out the.benefits received by the employees without a union; andwanted to know why the shop committee could not work things out with manage-ment without bringing the Union in.This reference was to a 3-man employee com-mittee.which in the past had met with a committee of 3 management representa-tives, including.Donihee.VicePresident Schreiter told the employees that theydid not need a union; that the Company did not want a union;and that if the em-ployees did not like what management was doing,they could go out the door any-time they wanted.He also spoke on the poor financial conditions of the Com-8-As indicated in the subsequent footnote,I do not regard Schreiter as a credible witnessand do not credit his denial of Ware's testimony in this respect. 462DECISIONSOF NATIONALLABOR RELATIONS BOARDpany.McClelland also spoke of the employee benefits granted by Respondent in)the past, and explained the mechanics of the election.9b. After the election of July 16, 1956As previously found, the Union won the election conducted by the Board on July16, 1956.Thereafter Plant Manager McClelland, admittedly without notice to orconsultation with the Union, on July 20 cut the workweek from 45 hours to 40hours and changed the work schedule and lunch period, and on July 23 eliminatedthe paid coffee period and the free coffee.Joseph Brady testified that on Friday evening, July 27, Sigler had the follow-ing conversation with him at the Cuba Bar in Cuba, Missouri: Sigler told Brady that-he (Brady) had a good job in the plant and a good future with the Company and"that it wasn't too late to get back on the right side of the fence."He then proceeded"to tell Brady "how tough he was going to make it on the men at the plant." Siglersaid that they were going to :ship. the work out to various plants and then have thefinished products returned; that they were going to lay the men off 1 week, call'sthem back the next, and repeat this procedure so that the men would not be able todraw unemployment compensation; that they were going to "starve" the men out;.that they were going to shift the men around from one department to another and:discharge a man for the first mistake he made because the "only reason they can(fire a man is for mistakes and poor work." Sigler then mentioned some specificcases.He said that they were going to put employee Bud Ware, a mold box as-sembler, on cutoff saws and if he made a mistake, they weregoingto fire him; thatthey were going to put Jerry Grayson, the toolroom attendant, on the grinding wheel:and if he did not use all the right tools, they would fire him; that he was going to take:employee Carl Sanders, whose regular job was holing out hydraulic cylinders, and'give him a job which Sigler knew Sanders could not do and that then he wouldfire him; and that he was going to discharge employee Richardson the followingMonday.Sigler admitted having a conversation with Brady in the cafe.He testified thathe was "beered-up a little bit" at the time and told Brady, "You can have all theunion you want, I don't want any.. part of it."He admittedtellingBrady that the:Company sent work out to be done because it was cheaper and done on better ma-chines, and that they would continue to do so.He generally denied having madethe other statements attributed to him. I have already found that Sigler is not a.crediblewitness.Upon the basis of the entire record, and in view of the otherthreats of reprisals previously made by Sigler, I credit Brady's testimony and find that,.in substance, Sigler made the statements attributed to him by Brady.James Bailey was first employed by the Respondent on September 21, 1956.He-credibly testified, without contradiction, that during October and November, Sigler,his foreman, told him several times that he knew every man who belonged to theUnion, that he could call them by name, that they were getting plenty of overtime"when this happened" but that "there would not be any more overtime" for the"ones that belonged to the Union," and that "the boys were getting coffee breakseach morning, but after the union trouble started they cut that out."Donald H. Jacques was first employed by Respondent on September 25, 1956..He credibly testified, without contradiction, that while working overtime Sigler,his foreman, told him on several occasions "about what kind of deal it had beenbefore this union trouble and what kind of a deal they were going to have afterthis."Jacques asked Sigler why they did not have any coffee breaks. Sigler re-plied that "they had coffee breaks before the Union came in." Sigler also statedDThe findings with respect to this meeting are based on a composite of the credible testi-mony of Plant Manager McClelland and employees Brady,Ware,Gibson,and Steel.Donihee did not testify.On direct examination,Schreiter testified that he told the em-ployees it made no difference to him whether they joined the Union or not, that he ex-pressed no opinion as to his own position on the matter,that he stated that joining theUnion would not get them any more money,and that he told them the Company hadbeen losing money from the beginning.On cross-examination, he first testified that he didnot say anthing about the Union.After further prodding,he admitted saying that theemployees"could join or didn't have to join."When asked if he did not indicate which po-sition he favored,he replied,"No, I don't think so." In response to a question by the TrialExaminer,Schreiter testified that he did not recall mentioning the 'Union but he "mighthave."Schreiter did not impress me as a reliable witness.Under all the circumstances,I do not credit his testimony where it is inconsistent with that of the above-namedemployees. FLEMING.MANUFACTURING COMPANY, INC.463that "as long as he was there he wouldn't give overtime to men that belonged tothe Union."Upon the basis of the foregoing, I find that Foreman Sigler (1) warned an em-ployee that his future with the Company might be jeopardized by continued ad-herence to the Union; (2) told an employee that the Respondent would take eco-nomic retaliation against the employees for having designated the Union as theirbargaining representative, by various stratagems such as layoffs on alternate weeks,so that the employees could not draw unemployment compensation, and transfersto new jobs in order to utilize the first mistake as an excuse for discharge; (3) ledemployees to believe that he knew the name of every union member and told themthat he would not give any more overtime to the union men; and (4) told employeesthat coffee breaks were eliminated because the Union came in.c.ConclusionsI find no merit in Respondent's contentions in its brief that Sigler's statements,as hereinabove detailed, are to be regarded as mere expressions of opinions pro-tected by Section 8 (c) of the Act. 10 In some respects, they were a reflection ofsimilar statements made by as high a management representative as Vice PresidentSchreiter, as previously found.They constituted direct threats of actual or possibleeconomic reprisals and in some instances promises of benefits, and hence werecoercive.I find that by the conduct of Foreman Sigler before the election in warn-ing employees that the coffee break and overtime work would be eliminated andthe workweek reduced from 45 to 40 hours if they selected the Union as their bar-gaining representative, and in promising an employee more pay if he would agreeto side with the Respondent in the forthcoming election; and by the conduct ofSigler after the election in warning an employee that his future with the Companymight be jeopardized by continued adherence to the Union, in specifying variousstratagems to which Respondent would resort to impose economic reprisals uponthe employees for having designated the Union as their bargaining representative,such as laying employees off on alternate weeks to prevent them from drawing un-employment compensation and transferring employees to new jobs in order to utilizetheir first mistake .as: an' excuse for discharge, in threatening employees that he knewthe names of every union man and that he would not' give any more overtime tounionmen aslong as he was there, and in reminding employees that the coffeebreaks were eliminated because the Union had been voted in as collective-bargain-ing respresentative, the Respondent has interfered with, restrained, and coerced theemployees in the exercise of their statutory rights, in violation of Section 8 (a) (1)of the Act.As previously found, Sigler prohibited employee Steel from talking about theUnion during working time and threatened him or any other employee for engag-ing inunion talk during working time. I have also found that the brief conversa-tion between employees Steel and Ware did not cause any interruption in produc-tion.The Respondent had not promulgated any rule prohibiting the employees.from talking about the Union during working time.On the other hand, as previ-ously found, Foreman Sigler, Plant Manager McClelland, and higher officials ofRespondent campaigned against the Union during working time on companypremises and intentionally interrupted production to carry out their campaign.Un-derithese circumstances, I find that Sigler's conduct in this respect was discriminatory-and for the purpose of impeding the self-organizational efforts of the employees.Upon the basis of the entire record, and particularly in view of the inconsist-ency between Sigler's action against Steel and the conduct of Respondent's higherrepresentatives, I find, as alleged in the complaint, that Sigler's conduct in pro-hibiting Steel from, and in threatening him and any other employee for engagingin,union talk during working time constituted interference, restraint, and coercion.within the meaning of Section 8 (b) (1) of the Act."I find no support in the record for the allegation in the complaint that Sigler toldan employee that the Company had the names of the employees who had instigatedthe Union and that those employees would be fired after the election.According-ly, I will recommenddismissalof this allegation.Nor do I make any findings asto whether Secretary Donihee and Vice President Schreiter violated the Act in their'° See, e.g.,J.S.Abercrombie Company,83 NLRB 524, 530, enfd. 180 F. 2d 578 (C. A.5).11Delta Finishing Company,111 NLRB 659, 661;Franchester Corporation,110 NLR&.1391, 1393; See alsounited Steehvorkers of America, CIO v. Al. L. R. B.,243 F. 2d 593..(C. A., D. C.). 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDtalks to the employees on the day of the plant meeting called by management be-for the election, as there are no allegations in the complaint with respect to themand the General Counsel takes no contrary position in his brief.D. The refusal to bargain1.The appropriate unit; the Union's status as exclusive bargaining representativein said unitOn June 29, 1956, the Respondent and the Union, with subsequent Board ap-proval, executed a consent-election agreement for the conduct of an election by theBoard on July 16 in a unit of all production and maintenance employees of theRespondent at its Cuba, Missouri, plant, but excluding office clericals, guards,watchmen, professionals, and supervisors as defined in the Act.The complaint al-leges, the parties stipulated, and I find, that the above-described unit constitutes aunit appropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.In a secret-ballot election conducted on July 16, 1956, under the supervision ofthe Regional Director for the Fourteenth Region, the Union was selected as bar-gaining representative by a majority of the employees in the said appropriate unit.On July 24, 1956, the Union was accordingly certified as the exclusive bargainingrepresentative of the employees in the said appropriate unit.The complaint al-leges, the Respondent's answer admits, and I find that at all times since July 16, 1956,the Union has been, and is, the exclusive representative of the employees in saidappropriate unit for the purpose of collective bargaining with respect to rates ofpay,wages, hours of employment, and other conditions of employment, withinthe meaning of Section 9 (a) of the Act.2.The refusal to bargainThe Respondent admitted that prior to the election, the employees worked 9hours a day, 5 days a week, for a total of 45 hours a week, and that the workschedule was from 7 a. m. to 4:30 p. m., with a half hour lunch period from 12 to12:30 p. m. The Respondent also admitted that prior to the election the em-ployees were permitted to have a 10-minute coffee -break at the plant on paid timefrom 9:30 to 9:40 a. m., and that coffee, milk, and sugar were furnished byRespondent free of charge.PlantManager McClelland admitted that he was present at the counting of theballots,which showed that the Union had received a 'majority of the votes, castin the election.He also admitted that 4 days later, on July 20, without prior noticeto or consultation with any representative or official of the Union, he reduced thehours of work from 45 to 40 hours a week, and changed the work schedule to 8hours a day, from 8 a. m. to 5 p. m., with a 1-hour lunch period from 12 to 1 p. m.He further admitted that on July 23, without prior notice to or consultation withany representative or official of the Union, he eliminated the paid coffee periodand the free coffee, milk, and sugar.That such unilateral action with respect to wages, hours, and working conditionswas in derogation of Respondent's obligation to bargain with the Union as theduly elected exclusive bargaining representative is now so well settled as to require nocitation of authority.It is not material that the unilateral action was taken beforeRespondent received the document from the Regional Director certifying the Unionas the exclusive representative and before any new bargaining request was made bytheUnion.The Union's majority was established on July 16, 1956, when thetally of ballots was counted.On that day McClelland admittedly was aware ofthe establishment of the Union's majority status.The Board has held that once anyemployer becomes aware of a properly designated bargaining representative, hemay not unilaterally make changes in the employees' terms and conditions of em-ployment, without first giving the representative an opportunity to bargain col-lectively.12It is conceded that before the election the Respondent had receivedtheUnion's letter, claiming majority representation and requesting a bargainingconference.As the record contains nothing to indicate that the Union at any timethereafter abandoned its intent to negotiate with the Respondent, such a requesthas been held by the Board to. constitute sufficient notice of the Union's desire to'a See, e. g., 16th Annual Report of the National Labor Relations Board, page 199;JordanBats Company,107 NLRB 717, 729;Cranston Print Wor7cs, Company,115 NLRB 537, 545-547;Tennessee Valley Broadcasting Company,83 NLRB 895, 897-898. FLEMING MANUFACTURING COMPANY, INC.465bargain concerning working conditions.13Nor is there any merit to the Respond-ent's defense,even if true,that its action was dictated by economic considerations."The Respondent had a duty to bargain with the employees'representative, and itcould not elect to observe or disregard this duty on the basis of economic expedi-ency, even in good faith."14Thus, the Board has found a refusal to bargain inviolation of Section 8 (a) (5) of the Act in an employer'sunilateral reduction ofwages even though the Board also found,contrary to the Trial Examiner, that thereduction was for economic,and not for discriminatory,reasons.15I find, as alleged in the complaint,that the Respondent,by its unilateral actionin reducing the hours,changing the work schedules,eliminating the paid coffeeperiods, and discontinuing the serving of free coffee,allwithout prior notice to orconsultation with the Union,has refused to bargain in good faith in violation ofSection 8(a) (5) of the Act.I further find that by such conduct the Respondenthas also interfered with, restrained,and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act,thereby violating Section 8 (a) (1).16The complaint also alleges,and the General Counsel contends,that the dis-charge of employee Richardson on July 30, 1956,and the unlawful conduct ofForeman Sigler after the election were designed to undermine the Union as themajority bargaining representative,and that therefore such conduct also consti-tuted additional violations of Section 8 (a) (5) of the Act. I find it unnecessaryto resolve this issue,asmy recommended remedy with respect to Respondent's8 (a) (5) violations would,in any event,be the same.F.Discrimination in terms and conditions of employmentThe General Counsel contends,as the complaint alleges, that the Respondentunilaterally reduced and changed the hours of work and eliminated the coffeeperiod with the free coffee,as hereinabove found,in order to discourage member-ship in the Union and in reprisal for the employees'exercise of their statutoryrights in selecting the Union as their bargaining representative.The Respondentcontends,as its answer alleges,that such changes were made solely for economicrecscns.PlantManager McClelland testified as follows:During June and the preceding6 months he had attended conferences with higher management officials,includingPresident Fleming, at which there were discussions about the Company's poorfinancial conditions and the need for doing something about it.At one of theconferences held in December 1955, higher management officials recommended ageneral layoff but McClelland talked them out of it. In June Respondent wasexperiencing difficulties in buying some steel items from warehouses because ofthe impending national steel strike, and was unable to stockpile available itemsbecause of lack of funds.At the last conference held in June,McClelland wasinstructed to cut down on his purchasing and to cut down generally,without anyspecific instructions as to how or where such cuts were to be effected. Thenational steel strike became effective on July 1, 1956,and lasted until August 5.During the first week in July the plant was closed for the employees'scheduledvacation.The decision to reduce the hours and change the work schedule onJuly 20 was madesolelybyMcClelland.He thought that he would be able toextend the steel over a longer period by cutting the hours and thus avoid a layoff.He also took it upon himself on July 23 to eliminate the coffee break with the freecoffee, in view of his knowledge of Respondent'spoor financial condition.17Other evidence in the record,however, tends to impugn McClelland'sassertedmotive for selecting that particular time to make the aforementioned changes.Contrary to McClelland's testimony,a general layoff was in fact announced byhim on June 29, 1956,after consulting with President Fleming,but was canceled13Cranston Print Works Company,supra.14Had the Respondent bargained with the Union concerning these proposed changes andreached a good-faith impasse,it then could lawfully have instituted these changes. See,e.g.,Central Metallic Casket Co.,91 NLRB 572,573 ;I.B. S. Manufacturing Company,96 NLRB 1263,1268; 16th Annual Report,page 200.15Jordan Bus Company,1.07NLRB 717.See alsoBrown Truck and Trailer Manufac-turing Company, Inc.,106 NLRB 999, 1000;Butler Chemical Company,116 NLRB 1041.11Tennessee Coach Company,115 NLRB 677,678-679.17Lawrence T. Gill,Respondent's accountant,also testified from his records to Respond-ent's poor financial position.His own figures,however,demonstrate that Respondent'sfinancial condition was not as poor as Respondent'switnesses sought to paint it.476321-58-vol. 119-31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Krause, Respondent's counsel, before it became effective in order to maintainthe status quo. In a letter addressed to the employees and received by them dur-ing their vacation period, McClelland informed them that, due to the critical steelsituation, operations would be discontinued until further notice.Krause, who hadbeen instructed by Fleming to take charge of the labor situation, testified. that atthemeeting in the Board's Regional Office on July 5, when the consent-electionagreement was executed, he advised Business Agent Whitson about the layoffs thathad been ordered and informed Whitson that he, Krause, had had the layoffs can-celed and had "told them to keep things status quo until we could finish every-thing."Moreover, McClelland admitted that there was sufficient steel on hand forthemen to work on when they took their vacation during the first week in July.The record also shows that during the period from June through September, at leastfive new employees were hired and some employees worked a considerable amountof overtime.At the time when one of the new employees applied, McClelland firststated that he could not "hire anyone until this trouble was over." 18 In addition,Respondent's own records show that the gross sales for the month of June werethe highest for the year and reflected an increase of approximately 30 percent overthe preceding month.Finally, changing the work schedule and lengthening thelunch period could neither have affected any economies nor conserved the supplyof steel items in any conceivable way.On the other hand, as previously found, the Respondent was opposed to havingthe employees designate the Union as their bargaining representative and, throughits representatives includingMcClelland, unlawfully campaigned against the Unionbefore the election.During the course of this campaign, Foreman Sigler warnedemployees that if the Union came into the plant, the hours would be reduced from45 to 40 a week, overtime and the coffee break would be eliminated, and that "it'dbe damn tough on the men." Vice President Schreiter, in McClelland's presence,told the employees that the Company did not want a union and that the employeescould quit if they did not like what management was doing.He also told anemployee that if the plant goes union, the shop would not work more than 40hours a week.Within a few days after learning of the Union's victory in theelection,PlantManager McClelland, without notice to or consultation with anyunion representative. reduced the hours of work, changed the work schedule, andeliminated the coffee period with the free coffee. It is significant that the em-ployeeswere given no reason for these changes and no notice that they wereimpending.So sudden and abrupt were these changes that a 9-day supply of coffeeremained unused at the time.Thereafter, Foreman Sigler told several new em-ployees about the kind of "deal" they had.before the "union trouble" and "whatkind of a deal they were going to have after," that the coffee break was eliminatedbecause of the "union trouble," that he knew everyone who belonged to the Union,that they were getting plenty of overtime "when this happened," and that therewould be no more overtime for the "ones that belonged to the Union."Upon the basis of the entire record considered as a whole, I am convinced, andfind, that, while economic justification for the reduction in hours and eliminationof the coffee period may have existed, the effectuation of the changes at this timewas discriminatorily motivated.I find that Plant Manager McClelland chose thisparticular time to reduce the hours of work, change the work schedule, andeliminate the paid coffee period with the free coffee in order to discourage con-tinued adherence to the Union and in reprisal for the employees' designation oftheUnion as their collective-bargaining representative in a Board-conducted elec-tion several days earlier.By such conduct, the Respondent has discriminated,and is discriminating, with respect to its employees' terms and conditions ofemployment, in violation of Section 8 (a) (3) and (1) of the Act.19F. Alleged discriminatory discharge of Raymond RichardsonRaymond Richardson was employed by the Respondent as a welder from Novem-ber 7. 1955, until his discharge on July 30, 1956.Foreman Marks, Foreman Sigler,and Plant Manager McClelland testified as follows concerning the events leadingto Richardson's discharge: During the week before his discharge, Richardson wasworking in Marks' department.On Tuesday evening, June 24, when Marks broughtisBased on the credible and undenied testimony of employee James Bailey.19Thomason Plywood Corporation,109 NLRB 898, 903-904, enfd. 222 F. 2d 364 (C. A.4) ; Cranston PrintWorksCompany,115 NLRB 537, 545-546;Spitzer Motor Sales, Inc.,102 NLRB 437, 439-443, enfd. 211 F. 2d 235 (C. A.2) ; D'arcy Company, Inc.,115 NLRB1320. FLEMING MANUFACTURING COMPANY, INC.467the timecards for his department into McClelland's office, a practice customarilyfollowed by all foremen, Marks complained about the slowness of Richardson'swork and suggested that they check his job on his timecard. They made the check,which showed that Richardson's performance was extremely slow.On the after-noon of the next day, June 25, Marks again complained to McClelland that Rich-ardson was taking an "awful" long time on a particular job.McClelland suggestedthatMarks have Richardson punch his timecard out and then ring back in againon the same job in order to enable them to time him on this particular job. Thatevening they checked Richardson's timecard again and found that his productionhad almost doubled during the period in which the check was made. The next day,June 27, Richardson was transferred to Sigler's department to help Sigler catch upon his backlog. Sigler had received a rush order for a mold box, told Richardsonto weld the parts onto the box, and assigned Cantley, a more competent welder, toshow Richardson how to do it.Although Cantley showed Richardson how to dothiswelding operation, Richardson welded the brackets on backwards.Siglerreported to McClelland that Richardson had "fouled up" a mold box. Sigler warnedRichardson that the next time he made a mistake like that he would be through, asfar as Sigler was concerned.The next day, Friday, June 27, Richardson performedwelding operations on other types of parts until about noon, when Sigler receivedanother order for a mold box.When Sigler asked Richardson if he needed anyoneto help him on the mold box, Richardson replied in the negative. Sigler warnedRichardson that he wanted him to have it correct because if the boxes get out ofshape, "I'm the one they get on." That afternoon Richardson's request to leave about3 p. m. was granted.After Richardson had left, Sigler told employee Licklider toput the parts on the mold box on which Richardson had worked. Licklider reportedback that the pillow blocks had not been welded on the mold box. This was the"worst" part that could have been left undone. Sigler told Licklider to have employeeGibson finish welding up the mold box. Sigler then reported to McClelland thatRichardson "messed up a box" yesterday and "today he messed up a box," that"everytime he turns around he is messing up on something," and that "I'd like to turnhim loose."By that time McClelland was "a little tired of hearing about Richard-son"; agreed that he be discharged; and directed Sigler to tell Richardson when hecame in the following Monday.When Richardson reported for work on Mondaymorning, July 30, Sigler told him that he need not punch his card or open his toolboxand that he could get his check as soon as someone arrived in the office.The foregoing testimony was not materially disputed.Richardson admitted thathe had been told by Foreman Marks to punch out his timecard and ring in againon the same job.He also admitted that he had welded the brackets on backwards onthe mold box on Thursday, July 26; that Sigler had reported the incident to McClel-land; that Sigler told h?m at that time that "one more mistake like that and you'rethrough"; and that on Friday, June 27, he had welded two mold boxes. EmployeeGibson, called as a witness by the General Counsel, admitted that on Friday after-noon, July 27, Licklider brought a mold box down to him, that he welded four weldsof three-fourths of an inch which were left off the box, and that he knew that this wasthe box on which Richardson had worked.Richardson's sole union activity consisted of attending five union meetings.TheGeneral Counsel contends, as the complaint alleges, that Richardson was dischargedin reprisal for the employees' exercise of their rights guaranteed by the Act. It isthe General Counsel's theory that Richardson was discharged, not because of hisown union activities, but because he was the one "who happened to fall under theeye of Mr. Sigler" and provided the excuse for discharging him because of unionactivity of the employees in general. In support of this theory he points to theconduct of Foreman Sigler in telling Joseph Brady in the cafe on the evening ofJuly 27 that Respondent would retaliate against the employees for having desig-nated the Union as their bargaining representative by resorting to the stratagem oftransferring employees to new jobs in order to utilize their first mistake as an excusefor discharge, as previously found.He points to the testimony in the record thatRichardson had never before been assigned to the operation of welding parts on moldboxes, and contends that Richardson was deliberately transferred to Sigler's depart-ment so that Sigler could assign him to a new operation with the expectation thathe would make a mistake which could serve as a pretext for discharge.In my opinion, the record does not support the General Counsel's theory.Thus,the record shows, as Richardson himself admitted, that it was not unusual to. transferwelders from one department to another, and that welders were assigned whereverthey were needed.Richardson admitted that in the past he had been transferredfrom one department to another "maybe [every] three weeks," and that he, hadworked in Sigler's department off and on.The record also shows that Richardsonhad not been a satisfactory worker.This is borne out not only by the testimony 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Respondent's witnesses but also by that of the General Counsel's witnesses.Thus, employee Gibson testified that within a period of 2 months before Richard-son's discharge, Sigler spoke to Gibson several times about the poor quality ofRichardson's work.And Richardson himself admitted that in May or June 1956,20and again on Friday afternoon, July 27, Sigler complained about the slow mannerinwhich he was working. Finally, Richardson was not discharged for the firstmistake which he made on the operation of welding parts on mold boxes on Thurs-day, July 26. It was not until he made the second mistake the following day, afterpreviously having declined any assistance and been warned of the consequencesof another mistake, that he was discharged.Upon the basis of the entire record considered as a whole, I find that the GeneralCounsel has not sustained his burden of proof that Richardson was discharged be-cause of the union activities of the employees generally. I will accordingly recom-mend dismissal of this allegation.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connec-tion with the operations of the Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, Iwill recommend that it cease and desist therefrom and take certain affirmative actiondesigned to effecutate the policies of the Act.Having found that the Respondent has refused to bargain in good faith with theUnion by unilaterally reducing the hours of work, changing the work schedule, andeliminating the paid coffee period with the service of free coffee, I will recommendthat the Respondent, upon request, bargain with the Union concerning these mattersor other terms or conditions of elriployment.21Having also found that by the foregoing unilateral changes the Respondent hasdiscriminated against its employees' terms and conditions of employment in violationof Section 8 (a) (3) of the Act, I will recommend that the Respondent make whole theemployees for any loss of remuneration caused them by the reduction in the hours ofwork, until such time as the Respondent would have reduced the hours of work fornondiscriminatory reasons.22The development of the precise period and the vary-ing amounts for which each employee should be remunerated must of necessity beleft to the compliance stage of the proceeding. "This procedure of course alwayscontemplates the possibility which not infrequently happens of settlement by theparties upon an agreed method of arriving at the correct amount to be paid to eachof the employees who has suffered by reason of the Respondent's unfair labor prac-tices." 23Although urged by the General Counsel in his brief, no restoration of thework schedule or the paid coffee periods with the free coffee will be recommended, asthese are matters which are appropriate subjects for collective bargaining and, as such,may well be bargained for under the bargaining order herein recommended.24The unfair labor practices committeed by the Respondent indicate a purpose todefeat the self-organization of its employees. I am convinced that the unfair laborpractices committed are related to other unfair labor practices proscribed and thatthe danger of their commission in the future is to be anticipated from Respondent'sconduct in the past.Accordingly, in order to make effective the interdependentguarantees of Section 7 and thus effectuate the policies of the Act, I will recommendthat the Respondent cease and desist from in any manner infringing upon the rightsof employees guaranteed by the Act.May Department Stores v. N. L. R. B.,326U. S. 376, 386-392.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:20Richardson testified that this occurred about 7 or 8 months after he started to workfor Respondent.He was first employed on November 7, 1955.21Kibler-Camp Phosphate Enterprise,107 NLRB 1068, 1071.22Spitzer MotorSales,Inc.,102 NLRB 437, 453, enfd.211 F. 2d 235(C. A. 2).22ThomasonPlywoodCorporation,109NLRB 898, 910-911, enfd.222 F. 2d 364(C. A. 4).21 Thomason Plywood Corporation, supra,at p. 911. LOCAL NO. 980CONCLUSIONS of LAW4691.International Association of Machinists, AFL-CIO, is a labor organization with-in the meaning of the Act.2.All production and maintenance employees of Respondent at its Cuba, Missouri,plant, but excluding office clericals, guards, watchmen, professionals, and supervisorsas defined 'in the Act, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.3.At all times since July 16, 1956, the Union has been, and now is, the exclusiverepresentative of all the employees in the aforesaid unit for the purpose of collec-tive bargaining, within the meaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with the Union as the exclusive representa-tive of the employees in the aforesaid appropriate unit, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a) (5)of the Act.5.By discriminating with respect to its employees' terms and conditions of employ-ment, thereby discouraging membership in the Union, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (3) ofthe Act.6.By the foregoing conduct, by interrogating employees concerning their feelingand attitude toward the Union and their position with respect to a scheduled Boardelection, by warning employees that the coffee break and overtime work would beeliminated and the workweek reduced if they selected the Union as their bargainingrepresentative, by promising an employee more pay if he would agree to side withthe Respondent in the forthcoming election, by warning an employee that his futurewith the Company might be jeopardized by ' continued adherence to the Union, byspecifying various stratagems to which Respondent would resort to impose economicreprisals upon the employees for having designated the Union as their collective-bargaining representative, by threatening not to give overtime to unionmen, byreminding employees that the coffee breaks were eliminated because the Union hadbeen voted in as collective-bargaining representative, and by discriminatorily pro-hibiting an employee from and threatening employees for engaging in union talkduring working time for the purpose of impeding their self-organizational efforts,theRespondent has interfered with, restrained, and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act and thereby has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.8.The Respondent has not engaged in unfair labor practices by discharging Ray-mond Richardson and by other conduct, alleged in the complaint, as to which no find-ing of a violation has been made.[Recommendations omitted from publication.]Local No. 980,International Hod Carriers',Building&CommonLaborers'Union of America,AFL-CIO,and its agent,RobertMyersandThe Kroger Company.Case No. 5-CC-70.Novem-ber 12,1957DECISION AND ORDEROn May 22, 1957, Trial Examiner Herbert Silberman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain un-fair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, theCharging Party, the General Counsel, and the Respondents filed ex-ceptions to portions of the Intermediate Report.The General Coun-119 NLRB No. 58.